Cite as 2013 Ark. 470

                SUPREME COURT OF ARKANSAS
                                          No.   CV-13-499

                                                    Opinion Delivered   November 14, 2013

BILLY RAY HALE                                      PRO SE MOTION FOR
     APPELLANT                                      APPOINTMENT OF COUNSEL AND
                                                    MOTION TO FILE BELATED REPLY
v.                                                  BRIEF, 39CV-13-12 [LEE COUNTY
                                                    CIRCUIT COURT, 39CV-13-12,
STATE OF ARKANSAS                                   HON. L.T. SIMES, JUDGE]
    APPELLEE


                                                    MOTION FOR APPOINTMENT OF
                                                    COUNSEL GRANTED; MOTION TO
                                                    FILE BELATED REPLY BRIEF
                                                    MOOT.


                                          PER CURIAM

       Appellant Billy Ray Hale has lodged an appeal in this court from an order of the circuit

court denying his pro se petition for writ of habeas corpus. Now before us are appellant’s pro

se motions for appointment of counsel and to file a belated reply brief. We find good cause

to grant the motion for appointment of counsel and appoint Misty Borkowski. Our clerk is

directed to set a new briefing schedule for the appeal. As counsel has been appointed, the

motion to file belated reply brief is moot.

       Motion for appointment of counsel granted; motion to file belated reply brief moot.

       Billy R. Hale, pro se appellant.